Citation Nr: 0204658	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L. K.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record fails to reveal any award of a Purple Heart, 
Combat Infantryman Badge, or other combat citation, or any 
evidence that the veteran engaged in combat with the enemy 
during active military service.

3.  There is no credible evidence that corroborates the 
veteran's statements and testimony regarding the occurrence 
of the claimed in-service stressors.


CONCLUSION OF LAW

The veteran did not incur PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his claim in March 1998, the RO wrote to 
the veteran in October 1998, requesting more specific 
information regarding his alleged inservice stressors.  After 
receiving his response, in December 1998, the RO requested 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provide supporting evidence for the alleged 
stressors.  In a March 1999, letter, the RO initially 
notified the veteran that his claim had been denied and 
attached a copy of the decision, explaining the evidence 
considered and the reasons for the decision.  The veteran was 
provided the relevant laws and regulations in a statement of 
the case issued in June 1999, and in a later issued 
supplemental statement of the case dated in December 1999.  
He was provided a VA psychiatric examination in November 
1999.  He was also afforded a Travel Board hearing before the 
undersigned Member, in January 2002.  Furthermore, the RO 
obtained the veteran's VA treatment records, dating from 1987 
to June 1999, and has notified him of the specific evidence 
necessary to substantiate his claim and offered him the 
opportunity to submit other evidence.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claim.  Since 
he has not indicated that there is any further relevant 
evidence available, there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating his claims.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Factual Background

The veteran's service personnel records indicate that he 
underwent basic combat training at Fort Bliss, Texas, and 
afterwards underwent clerk-typist training at Fort Eustis, 
Virginia.  Afterwards, in late January 1969, he was stationed 
with the U.S. Army 578th Light Equipment Maintenance Company 
as a clerk-typist, in Vietnam, until his return to the United 
States in late November 1969.  There is no evidence of record 
that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or any other combat citation.

Service medical records show the veteran's complaints of 
insomnia and constant nervousness in April 1969.  The 
treatment record notes that he worked as a clerk and took 
things too seriously.  Benadryl appeared to depress him.  A 
subsequent April 1969, treatment record shows that another 
medication helped his nervousness.  In his November 1969, 
medical history, the veteran indicated he had frequent 
trouble sleeping and depression or excessive worry.  However, 
the accompanying separation examination report shows that his 
psychiatric evaluation was normal.

VA treatment records, dating from March 1987, to April 1992, 
reveal the veteran received treatment for diagnosed major 
depression, adjustment disorder, and PTSD.  The records 
frequently referred to significant injuries the veteran 
sustained to his head and body as a result of a January 1986, 
personal assault.  A June 1990, discharge summary shows a 
diagnosis of PTSD and notes the veteran had flashbacks of his 
father's death, his Vietnam experience and of the personal 
assault.  

Although not providing specific stressor information, a March 
1992, VA psychiatric examination report shows diagnoses of 
major depression and PTSD.  His PTSD was attributed to both 
the veteran's Vietnam experience and the 1986 assault.

VA treatment records, dating from September 1992, to February 
1998, show ongoing treatment for diagnosed PTSD.  An October 
1992 neuropsychology consultation report notes that the 
veteran complained of being unable to recall Vietnam and had 
severe psychological reactions to his awareness of those 
experiences.  In March 1993, he reported combat-related 
trauma of having a knife to his throat and of shooting a 
badly wounded friend.  It was also noted that he had post-
service trauma as a victim of a 1986 assault.  In a March 
1993, military history form, the veteran indicated his 
military occupational specialty (MOS) was infantry.  His 
listed stressors included shooting his friend (identified as 
"Chris") and later attempting suicide.  A July 1993, 
discharge summary diagnosed non-combat/combat PTSD and major 
depression.  In December 1996, he identified alleged Vietnam 
traumas as a mercy killing, a suicide attempt and subsequent 
severe beating by several officers for his attempted suicide.  
A September 1997, psychiatry note shows the veteran discussed 
the effects of his childhood trauma, and additional trauma 
described as the beatings in LA, basic training and combat.  
A February 1998, progress note assessed PTSD with severe 
childhood and military trauma.  

In March 1998, the veteran submitted an account of his 
alleged inservice stressors.  He stated that he first 
attempted suicide toward the end of basic his training by a 
medication overdose.  Vomiting was induced and the veteran 
was beaten for his attempt.  He was required to undergo basic 
training again and was commanded to "low-crawl" to the mess 
hall on one occasion.  His elbows were bleeding and the bone 
was exposed.  Another time he was required to hold a rifle at 
arm's length over his head for hours.  He was transferred to 
Camp Eagle near Phu Bai, in Vietnam.  While on combat patrol 
with his unit he killed a young Vietnamese soldier by 
repeatedly striking his head with the butt of his weapon.  He 
later killed his badly wounded friend, "Pistol."  He did 
not know Pistol's real name.  Afterwards, he again attempted 
suicide and was threatened with a court-martial and 
dishonorable discharge.  The veteran was then transferred to 
another unit and worked as a clerk-typist although he didn't 
know how to type.  The unit was hit by enemy fire two to 
three nights a week.  

In attempting to verify the veteran's claimed stressors, the 
RO acquired the Annual Historical Supplement of the 578th 
Light Equipment Maintenance Company, from January to December 
1969, the year the veteran was assigned to the unit.  The 
supplement indicates that mortar rounds hit the unit only 
once, in July 1969.  There were no reported casualties.  

A November 1999, VA psychiatric examination report, notes the 
veteran's stated traumatic events of killing a Vietnamese 
soldier who had infiltrated his camp and shooting a seriously 
wounded buddy.  The diagnosis was PTSD related to military 
traumas.

During his January 2002, Travel Board hearing before the 
undersigned Member, the veteran testified that he tried to 
commit suicide during basic training but that it was not 
included in his records.  He also testified that he went to 
Vietnam in late 1968 or early 1969.  He could not remember 
what unit he was assigned to, but stated he was later 
transferred to another unit to work as an orderly.  He does 
not recall whether his MOS was clerk-typist, but testified 
that he had never received any training for such a position.  
One night he was awakened by screams in his camp and saw 
someone standing over him with a rifle.  It was a Vietnamese 
soldier, and the veteran somehow tripped the soldier and 
repeatedly clubbed him with the butt of his rifle.  He 
further testified that while on patrol, his friend "Pistol" 
stepped on a booby trap and was severely injured.  He begged 
the veteran to kill him and the veteran did so.  They had 
previously made a suicide pact, should either be seriously 
injured.  The veteran was unable to remember Pistol's real 
name or what time of the year the occurrence took place.  He 
afterwards made a suicide attempt.  He did write home to his 
parents, his sister and another girl, but did not believe he 
would have mentioned his part in his friend, Pistol's death.  
He believed those letters were unattainable.  He believed he 
was stationed at Camp Eagle near Phu Bai.   His treating VA 
psychiatrist testified that the veteran's story was valid and 
believable and that his account was credible.  He further 
testified that it was common for Vietnam combat veterans to 
be unable to remember the precise details of their trauma due 
to a dissociative state.

Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If there is an unequivocal diagnosis of PTSD by mental heath 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  If there is a 
question as to whether the report or examination is in accord 
with applicable DSM criteria, the report must be returned for 
a further clarification as needed.  Id.

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 C.F.R. § 3.304(f) 
(2001); see 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the alleged stressor 
is not combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed 
inservice stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of § 
1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

In this case, a review of the claims folder reveals ongoing 
diagnoses of PTSD, first diagnosed in a September 1990, VA 
discharge summary, and later evident in records from the 
veteran's treating VA physicians, and VA compensation 
examinations conducted in March 1992, and November 1999.  The 
treatment records also contain medical opinions relating the 
diagnosis of PTSD to one or more of the veteran's claimed 
inservice stressors.  Therefore, the first and last criteria 
for establishing service connection for PTSD are met.

However, in the final analysis, the Board finds that the 
veteran's claim must fail because the second requirement for 
service connection for PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, has 
not been met.  Some of the veteran's claimed stressors are 
related to combat and others are not.  However, the Board 
notes that the veteran's personnel records do not reveal any 
evidence of combat or combat citation.  Likewise, his April 
1969, service medical record shows he was a clerk-typist at 
the time.  The personnel records further show that he was 
assigned to a maintenance unit during his entire tour of duty 
in Vietnam.  The 1969 annual summary of that unit shows only 
one episode when a mortar round was received and there were 
no reported casualties.  There is no indication that 
Vietnamese infiltrated the base at any time or that any unit 
soldiers died while on patrol.  Therefore, the Board finds 
that the overwhelming objective evidence of record, indicates 
that the veteran was a noncombatant during his Vietnam tour 
of duty.  Accordingly, the law requires that there be 
credible corroborating evidence in addition to the veteran's 
own testimony and in addition to the medical nexus evidence 
to verify his stressors.  38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 147; Moreau, 9 Vet. App. at 395-96.

The Board finds that the veteran's service medical and 
personnel records fail to provide any significant, credible 
support for the occurrence of the claimed inservice 
stressors.  The personnel records indicate that he was a 
clerk-typist the entire time he was stationed in Vietnam and 
was assigned to only the one unit during that period.  His 
medical records show no treatment for any alleged suicide 
attempts.  Moreover, the service medical records, while 
noting his problems with insomnia, link those problems with 
his position as a clerk-typist.  

The 1969 annual historical supplement for the veteran's 
assigned unit is similarly negative for any evidence to 
corroborate any of the veteran's claimed stressors.

In summary, in this case, the Board finds no credible, 
corroborating evidence of record regarding the occurrence of 
any of the claimed inservice stressors.  Again, the Board 
emphasizes that medical evidence of a nexus between PTSD and 
the claimed stressor alone is insufficient to establish that 
the claimed inservice stressor actually occurred.  Moreau, 9 
Vet. App. at 396.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303(a), 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

